Citation Nr: 0325122	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  01-05 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose Department of Veterans Affairs 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and Sister


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran, who had active honorable service in the Army 
from August 1942 to September 1945, died in June 1979.  This 
case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 administrative decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied the appellant's claim of 
entitlement to recognition as the surviving spouse of the 
veteran for the purpose of VA death benefits.

The appellant testified at a hearing at the RO in May 2002.  
In February 2003, a videoconference hearing was held between 
the RO and Washington, DC before the undersigned Acting 
Veterans Law Judge, designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b).  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The veteran and the appellant were married in the State 
of Ohio in October 1955.

2.  The veteran and the appellant were divorced in the State 
of Ohio in July 1970.

3.  The veteran died in June 1979.

4.  The veteran's death certificate identifies him as 
divorced with no surviving spouse.

5.  The appellant remarried in November 1982; her second 
husband died in January 1987.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for VA purposes.  38 U.S.C.A. 
§§ 101(3), 103 (West 2002); 38 C.F.R. §§ 3.1(j), 3.5 (a)(1); 
3.50, 3.55 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) is a payment made 
by VA to a veteran's surviving spouse, child, or parent 
because of a service-connected death occurring after December 
31, 1956.  38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a)(1).

Except as provided in 38 C.F.R. § 3.52 (pertaining to 
marriages which are deemed valid), a "surviving spouse" means 
a person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) and who was the 
spouse of the veteran at the time of the veteran's death (1) 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death, except where 
there was a separation that was due to the misconduct of, or 
procured by the veteran without the fault of the spouse and 
(2) except as provided in 38 C.F.R. § 3.55) (pertaining to 
continuous cohabitation) has not remarried or has not since 
the death of the veteran and after September 19, 1962, lived 
with another person of the opposite sex and held herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

The claims file contains a marriage certificate that 
indicates the appellant and the veteran were married in 
October 1955 in the State of Ohio.  However, a copy of a 
Certificate of Divorce establishes that the appellant and the 
veteran were divorced in the State of Ohio in July 1970. 

The claims file also contains a copy of appellant's marriage 
license from her second marriage in November 1982, in the 
state of Florida.  This marriage ended with the death of the 
appellant's second husband in January 1987, as indicated by 
the corresponding death certificate contained in the claims 
file.

The veteran's death certificate indicates that he died in 
June 1979.  The certificate lists the veteran as divorced 
with no surviving spouse at the time of his death.

In April 2000, the appellant applied for DIC (VA Form 21-534) 
as the surviving spouse of the veteran.  On her application, 
she also claimed that the veteran's death was service-
connected.  The appellant described herself as the "ex-
spouse" of the veteran.

In this case, based on the evidence of record and the 
appellant's testimony at her May 2002 RO hearing and February 
2003 videoconference hearing, the appellant and veteran were 
married in Ohio in 1955, and divorced in that state in 1970.  

The evidence of record does not demonstrate that the 
appellant was the veteran's surviving spouse.  Although the 
appellant and the veteran were married in October 1955, they 
divorced in July 1970 (nearly nine years before the veteran's 
death).  The appellant does not contend, nor does the 
evidence show, that she and the veteran remarried or that she 
subsequently lived with the veteran and held herself out 
openly to the public as the veteran's spouse.  In addition, 
according to the veteran's death certificate, at the time of 
his death, he was divorced with no surviving spouse.  

The appellant, therefore, was not the veteran's spouse at the 
time of his death in June 1979.  Based on the evidence 
demonstrating that the veteran and the appellant were legally 
divorced in July 1970 in accordance with the law of the State 
of Ohio, the Board finds that the appellant may not be 
recognized as the surviving spouse of the veteran for the 
purpose of receiving VA benefits.  

The appellant has testified that she was physically and 
verbally abused by the veteran during their marriage and that 
this abuse was the reason that she sought the divorce.  She 
has also submitted statements in support of her claim.  She 
has contended, in effect, that the provisions of 38 C.F.R. 
§ 3.50 are for application in this case.  This testimony and 
evidence does not alter the fact, however, that she was not 
married to the veteran at the time of his death, which is the 
determinative fact in this case.  The Board is most 
sympathetic to the appellant's situation that led to the 
divorce.  However, the law is clear that she lacks basic 
entitlement and her claim is, unfortunately, without legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board 
is bound by the laws and regulations.  38 U.S.C.A. § 7104.  
It appears that there is no possible provision to allow a 
grant of the benefit sought on appeal since the statutory and 
regulatory requirements are shown not to have been met.  The 
legal criteria, not the facts, are dispositive of the issue.  
The appellant has failed to state a claim upon which relief 
could be granted, and, as a matter of law, the claim must be 
denied.  See Sabonis at 430 (1994) (where the law and not the 
evidence is dispositive, the appeal to the Board is 
terminated).

Additionally, the benefit of the doubt doctrine is 
inapplicable, since the issue on appeal involves the 
claimant's status.  The Court has held that "'when dealing 
with a question of status,...the person seeking to establish 
that status must prove it by a preponderance of the evidence 
and that, therefore, the benefit of the doubt doctrine is not 
applicable to that determination."  Sykes v. Principi, U.S. 
Vet. App. No. 91-770 (Jan. 15, 1993) (a single-judge 
memorandum decision, citing Rogers v. Derwinski, 2 Vet. App. 
419, 422 (1992); Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  
Therefore, the appellant's claim for entitlement to VA DIC 
compensation benefits must be denied, due to the absence of 
legal merit or lack of entitlement under the law.

In deciding this claim, the Board has considered the Veterans 
Claims Assistance Act of 2000 (VCAA), which made significant 
changes in VA's duty to notify and assist claimants for 
benefits administered by the Secretary.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002).  Such duties 
entail notifying claimants of forms and information necessary 
to submit to complete and support the claim, to provide 
necessary forms, and to assist the claimant in the 
development of evidence.  VA has promulgated regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).

Nevertheless, in the present case, the law is dispositive of 
the claim.  The VCAA, therefore, is not applicable, since it 
would have no effect on the outcome of this appeal.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002) (citing 
Smith v. Gober, 14 Vet. App. 227, 231 (2000) and Dela Cruz v. 
Principi,15 Vet. App. 143, 149 (2001)); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  

The Board notes that the VA has satisfied the requirements of 
the VCAA, to the extent that they apply to the case.  The 
appellant was provided a copy of the May 2001 statement of 
the case which summarized the evidence of record, informed 
the appellant of the relevant regulations, and provided a 
legal analysis of the facts and law.  The appellant has 
submitted evidence in support of her claim.  In May 2001, she 
indicated that she had no further evidence to submit.  The VA 
has informed the appellant of its and the appellant's duties 
and responsibilities in developing her claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Such evidence as 
was necessary to adjudicate her claim is of record, and there 
is no useful purpose to be served by further notice or 
development.  A medical opinion is not relevant to the claim, 
so there is no need for notice of or development of medical 
evidence.  Cf. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(c)(4).  

The VA's duty to assist the appellant in the instant claim 
has been fulfilled.  The appellant is not prejudiced by 
appellate review and the Board can issue a final decision..  
See 38 U.S.C.A. §§ 5103A (a) (2) (West 2002); 38 C.F.R. 
§ 3.159(d) (2002).  


ORDER

Recognition of the appellant as the surviving spouse of the 
veteran for the purpose of VA benefits is denied.



		
	K. J. ALIBRANDO 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



